DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (JP 2007301606)
With regard to claim 1, Miyamoto teaches an electrode (12, FIG. 6) for resistance spot welding 
(cl. 1), wherein an electrode tip (tip of electrode 12 in FIG. 6) portion a plurality of recess portions (12a, FIG. 6), the plurality of the recess portions (12a), which are independent of one another (FIG. 6), are provided in the electrode tip portion in a dispersed manner (electrode tip of electrode 12 of FIG. 6), and the projection portion is a region other than regions where the recess portions are provided (FIG. 6), and is configured to be equipped with a continuous surface that continues in regions among the plurality of the recess portions without being divided by the recess portions (see surface of electrode tip illustrated in FIG. 6).
Miyamoto does not explicitly teach in a single embodiment the limitation(s) of that is adapted 

With regard to claim 2, Miyamoto teaches the continuous surface that constitutes the projection portion (electrode tip illustrated in FIG. 6) is formed as a projecting curved surface that bulges most at a position on an electrode centerline (electrode tip illustrated in FIG. 6).
With regard to claim 3, Miyamoto teaches the plurality of the recess portions (12a) are dispersed at positions that are point-symmetric to each other with respect to a symmetric center respectively (see distribution of recess portions 12a illustrated in FIG. 6).
With regard to claim 4, Miyamoto teaches the plurality of the recess portions (12a) are dispersed at the positions that are point-symmetric with respect to a position on an electrode centerline at the electrode tip portion (see positions of recess portions 12a illustrated in FIG. 6).
With regard to claim 5, with regard to the limitation of a depth of the recess portions is equal to or greater than 30 μm and equal to or smaller than 150 μm, it is submitted that such a limitation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation.
With regard to claim 6, with regard to the limitation of a distance between central positions of those of the recess portions which are adjacent to each other is equal to or longer than 400 μm and equal to or shorter than 1200 μm, it is submitted that such a limitation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation.

	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313) 446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W ISKRA/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761